Title: Navigation and Trade, [25 June] 1790
From: Madison, James
To: 


[25 June 1790]

   
   JM’s bill on navigation and trade (first presented on 17 May) was now under consideration. Jackson delivered a lengthy speech in reply to JM’s former arguments, quoting Adam Smith’s Wealth of Nations to show that it was against the interest of agricultural nations to cramp the trade of mercantile states by laying high duties. Laurance, Tucker, and Smith (South Carolina) also opposed the bill. Livermore and Goodhue supported it in part. FitzSimons gave notice that he would submit an amendment.


Mr. Madison believed the bill was in the only form that would effectually answer the purpose intended by the resolution of the house from which it had originated. The arguments that had been brought forward, in his opinion, went not only against the present bill, but against the passing of any bill whatever to regulate trade. It would seem as if gentlemen wished to leave our commerce, as they say, to regulate itself, but in fact to be regulated by other nations. Commerce could not be carried on under the greatest possible advantages unless all nations were upon an equal footing in the field of commerce. If therefore other nations make restrictions on us and we make none on them, the American navigation must be excluded altogether from the competition. But this is not all—tho’ we are an agricultural nation, yet we are in no small degree a maritime nation also, and can only be safe by having resources for maritime defence. As a maritime nation, the navigation act of Great Britain was considered by the very author quoted by the gentleman from Georgia (Mr. Jackson) one of the wisest measures in her whole political economy. Mr. Madison then noticed the observations of the gentleman from New-Hampshire, who had admitted that the operation of the British laws was an indignity to our country, by which American ships are not allowed to carry the produce of America to the same ports where British ships could carry it. If he understood the gentleman he was for a retaliation, but wished to mete it out in strict proportion to the injury received, and in no case to go beyond it. This rule was not consonant to the practice of other nations, and might not be consistent with the dignity and interest of this.
Sir, said he, suppose Great Britain, after shutting her West India ports against us, should proceed to shut her European ports one after another, must we follow exactly the same rule in shutting ours? If a nation should commence hostilities and take our vessels or destroy our citizens, must we be restricted to the same measures in retaliation, and retort upon them precisely the same injury? If that be the rule of conduct we must always enter contests on unequal ground. The aggressing nation would be sure to lose no more than they gained, and would have the chances of loosing less. In his apprehension America had nothing to fear from Great Britain.
Even in case of a war of commercial regulations the advantage would greatly result to America, for the loss to the commerce, the navigation and the manufactures of Great Britain would be a severe one, and if the conflict should be prolonged would be an irrevocable one. On the side of America the loss would be temporary, and would be mingled with solid benefits that would soon repair it. The price of freight might for a time be somewhat raised, which would affect the price of exports and imports; but the trade would still go on as far as requisite through circuitous channels, and our navigation and manufactures would in the mean time be encouraged.
The gentleman from South Carolina thinks the present would be an unfavorable moment. He thought differently. Suppose a war to take place, what would be the situation of the British West-India Islands should she go into measures of retaliation. Sir, if she cannot support her islands in time of peace without our supplies, what would she do in case of war? It is said that the bill will affect the southern states. Sir, when this is brought as an argument, it should be remembered that gentlemen from the southern states are advocates of the bill. The gentlemen from Virginia all supported the resolution, and it is a measure that will affect Virginia as much as any other state. Sir, instead of seeking our redress by negociation, such as the gentleman proposes, we should arm our executive magistrate, that he may be able to negociate with effect. If this bill does not pass, we send him into the field of negociation without any kind of armor, offensive or defensive.
